Detailed Action1
Election/Restriction
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-9 in the reply filed on October 19, 2021 is acknowledged.  Examiner also acknowledges that claim 10 has been amended to recite providing the gripper according to claim 1.  Should claim 1 be found allowable, claims 10-18 can be rejoined, as they will contain all of the limitations of an allowable claim.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,873,641 to AH Industries (hereafter “AH”).
Claim 1 recites a gripper for holding a wind turbine blade during movement.  AH relates to a C-yoke for gripping a wind turbine blade during installation or dismantlement.  See AH [0001].  Figures 1-5 of AH show the gripper (2) has a lower blade holding structure (10) configured to engage an underside of the wind turbine blade (4) [and] an upper blade holding structure (18) configured to engage an upper side.  Claim 1 also recites a force transfer mechanism operatively coupled to at least one of the lower or upper blade holding structures.  AH has a hydraulic scissor system (22, 24, 48) connected to the grip pad (18) that anticipates this feature.  See AH [0045]-[0050].
Claim 1 recites that the force transfer mechanism [is] configured to increase the force applied between the…upper blade holding structure and the upper side of the wind turbine blade when the wind turbine blade is accelerated during movement along a central longitudinal axis of the wind turbine blade.  This claim feature requires some interpretation.  To begin, the term configured is interpreted to require that the structure be capable of the intended use (that is to follow) without any additional modification.  The first portion of the intended use is that the force transfer mechanism must increase the force between the grip pad and the blade.  The act of going from no force to full force, is an act of increase[ing] the force.  Thus, when the gripper of AH is moved from an open position to closed position, and the hydraulic scissor system places a vertical force load on the grip pad into the blade, this feature is anticipated.  See AH [0045]-[0050].  As for the feature that the mechanism is configured to increase the force…when the wind turbine blade is accelerated during movement along a central longitudinal axis of the wind turbine blade, this is anticipated if the existing device is capable of being actuated during movements of the system that might cause blade acceleration.  Thus, if the system is capable of remote actuation, it anticipates this feature because one could hypothetically lift the blade with the actuators unclamped, and then clamp them during a movement that would accelate[e] the blade.  AH teaches that the clamp is designed to both install and remove blades from a hub.  See AH [0001].  Since a human cannot manual engage or release the clamps when the C-yoke is holding a turbine blade via a crane, one of ordinary skill would infer the system allows for remote actuation.  See MPEP 2144.0.  Thus, the system, as it exists, is capable of actuation mid-use (when the blade might hypothetically be accelerated).
Alternately, AH teaches that the hydraulic cylinders can increase grip force when the C-yoke is tilted, to ensure the blade does not move.  See AH [0071] and [0076].   Thus, the system is designed to increase force during use in response to blade movements.  Tilting will naturally cause accelerated during movement along a central longitudinal axis if left unchecked.  The additional force therefore to counteract the tilt therefore meets the limitation as well.  Thus, AH configured to perform the intended use of increasing force in response to potential longitudinal acceleration based on this feature as well. 
Regarding claim 2, the scissor member (48) is a linkage assembly as it links the hydraulics (24) to the gripper pad (18).  Claim 3 recites that wherein the linkage assembly further comprises a first link coupled to a first friction pad having a first surface configured to contact a surface of the wind turbine blade, and wherein the first link defines an acute angle between a length thereof and the central longitudinal axis of the wind turbine blade.  Figure 3 of AH shows the hydraulic scissor (48) in the cross-section axis relative to the central longitudinal axis of the wind turbine blade.  Figure 3 shows two angled rod elements, meeting at a common point, connected to the gripper pad that are both at an acute angle to the longitudinal axis.  Claim 4 recites the linkage assembly further comprises a second link coupled to a second friction pad having a second surface configured to contact a surface of the wind turbine blade.  Both scissor mechanisms (48, 48’) may be collectively defined as the force transfer mechanism.  Thus, scissor mechanism (48’) anticipates the second link coupled so a second friction pad (18’).  See AH Fig. 3.  This scissor mechanism (48’) also has an acute angle linkage. Id.  Regarding claim 5, the hydraulic cylinder (24) can be disengaged from the hydraulics to allow the clamp force to release.  Thus, it may be considered a release mechanism coupled to the linkage assembly and operative to allow the first friction pad to be selectively disengaged from the surface of the wind turbine blade.  Regarding claim 6, figure 1 of AH also shows a friction pad (20) coupled to the lower blade holding structure (10) with the pad shaped to engage the underside of the…blade.
Finally, claim 9 recites a pivot mounting coupled to…the upper…blade holding structur[e].  There are multiple pivot points in the scissor mechanism that are (indirectly) coupled to the upper structure.  These pivot points are also coupled to the grip pad (18) which is rubber to increase friction, and is hence a friction element.  See AH [0046].  The scissoring action will pivot when the pad is displaced downward to increase friction.  See AH [0050].  Thus, anticipating the claim.  The recitation that this occurs when the wind turbine blade is accelerated during movement is, as with claim 1, met because the scissor is capable of being remotely activated.
 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.